UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6317



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS ALLEN SPENCER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
98-95-S, CA-99-3776-S)


Submitted:   July 14, 2000             Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Allen Spencer, Appellant Pro Se.   Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Allen Spencer appeals from the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his subsequent motion for reconsideration.   The Government has

filed a motion to dismiss.   Based on Fed. R. App. 22(b), we deny

the Government’s motion to dismiss.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Spencer, Nos. CR-98-95-S; CA-99-3776-S (D. Md. Dec. 23, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2